Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 8, 2021

                                      No. 04-21-00168-CV

               IN THE INTEREST OF S.R.M., III AND M.R.M., CHILDREN

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01894
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Because the appellate record appeared to be complete on May 17, 2021,
this court initially set the due date for appellant’s brief as June 7, 2021. See TEX. R. APP. P.
38.6(a). However, on May 18, 2021, appellant notified this court that the appellate record was
not complete because it did not contain a sealed portion of the record, and the court reporter filed
the remaining portion of the record on June 4, 2021. Because the appellate record was not
complete until June 4, 2021, the correct due date for appellant’s brief is twenty days after that
date, or June 24, 2021. See id.

         On June 7, 2021, appellant filed a motion requesting an extension of time until June 27,
2021 to file her brief. After consideration, we GRANT appellant’s motion and ORDER her to
file her brief by June 27, 2021.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court